People v Joseph (2020 NY Slip Op 04862)





People v Joseph


2020 NY Slip Op 04862


Decided on September 2, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 2, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
FRANCESCA E. CONNOLLY
PAUL WOOTEN, JJ.


2019-12594
 (Ind. No. 141/17)

[*1]The People of the State of New York, respondent,
vLenny F. Joseph, appellant.


William J. Reddy, New City, NY, for appellant.
Thomas E. Walsh II, District Attorney, New City, NY (Carrie A. Ciganek of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from an amended sentence of the County Court, Rockland County (Kevin F. Russo, J.), imposed July 26, 2019, on the ground that the amended sentence was excessive.
ORDERED that the amended sentence is affirmed.
The amended sentence imposed was not excessive (see People v Suitte , 90 AD2d 80).
BALKIN, J.P., CHAMBERS, COHEN, CONNOLLY and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court